Citation Nr: 0503903	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a service-connected fracture of the right great 
toe.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDING OF FACT

The service-connected right great toe fracture is manifested 
by residual pain on long standing or long walking, some 
deformity of the distal phalanx, angulated laterally at 20 
degrees, and some limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
great toe fracture have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in April 2003.  The veteran was told of the 
requirements to successfully establish an increased rating, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  In February 2003 and on 
VA examination in April 2003, the veteran reported that he 
had received no recent treatment for his right great toe 
disability.  He completed a VA Form 21-4142 in April 2003 
referencing his VA examination report, which is of record.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  As noted above, the veteran 
underwent a VA examination in April 2003.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Factual background

The service medical records reveal that in August 1978, the 
veteran was treated for a crush injury to his right great 
toe.  The toe was swollen and acutely painful and x-rays 
showed a tuft fracture and a distal phalanx fracture of the 
right great toe.

In a November 1996 decision, service connection was granted 
for a fracture of the right great toe and a non-compensable 
rating was assigned, effective March 1981.  In February 2003, 
the current claim for an increased rating was received.

In conjunction with his claim, in April 2003, the veteran was 
afforded a VA examination.  At that time, he reported that 
during service, he dropped a 155-pound howitzer shell on his 
right great toe.  Since his toe injury, there had been a 
cracking sound in the bone with motion.  Beginning several 
months before the exam, the veteran experienced pain in his 
right great toe while standing at work for 8 hours or walking 
more than 2 miles.  He denied any flare ups except from long 
standing or long walking.  He did not use a cane, crutches or 
corrective shoes and activities of daily living were not 
affected.

Physical examination showed that the veteran's posture was 
normal and his gait had a slight limp on the right.  The 
right great toe had some deformity of the distal phalanx, 
which was angulated laterally 20 degrees.  There was no pain 
on palpation, no weakness against resistance, no stiffness, 
and no swelling, increased heat or redness.  The right first 
metatarsophalangeal joint had no deformity, dorsiflexion 45 
degrees, and extension 45 degrees.  The right first 
interphalangeal joint could flex 30 degrees actively and 
passively and extend 0 degrees.  The toes were equally warm.  
Dorsalis pedis pulses of the feet were both normal and equal.  
Ankle range of motion and strength was normal.  The veteran 
could squat fully going down and arise without difficulty or 
pain in the right great toe.  X-rays revealed degenerative 
changes of the navicular cuneiform joint.  There was no 
evidence of degenerative change or fracture involving the 
great toe.  The examiner's diagnosis was remote fracture of 
the right great toe, residual pain on long standing or long 
walking related to osteoarthritis, x-rays show degenerative 
changes of the navicular cuneiform joint.

In a May 2003 rating decision, an increased rating of 10 
percent was granted for fracture of the right great toe, 
effective February 2003.

In correspondence of record, the veteran indicated that his 
service-connected injury should be rated at a higher 
percentage as his right great toe is growing at an improper 
angle causing sharp pain, calluses, and corns and that his 
condition is causing difficulty in his daily functioning.


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating the impairment caused by the veteran's right 
great toe injury, it must be noted, as an initial matter, 
that this disability is not specifically found within the 
rating schedule.  Pursuant to 38 C.F.R. § 4.20 (2004), when a 
disability is not found within the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  In 
view of this, the RO has rated the veteran's right great toe 
injury under the provisions of Diagnostic Code 5284.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss, weakness, and pain on motion are all 
symptoms that must be considered.  38 C.F.R. § 4.40 (2004).  
As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration must be given to demonstrated range of motion, 
pain on motion, excess fatigability, weakened motion, lack of 
coordination, and swelling, deformity, and atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

Diagnostic Code 5284, addresses foot injuries, generally, and 
particularly, those not already contemplated in the rating 
schedule, i.e., bilateral weak foot (Diagnostic Code 5277), 
claw foot (Diagnostic Code 5278), Morton's disease 
(Diagnostic Code 5279, hallux valgus (Diagnostic Code5280), 
hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic 
Code 5282), and malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic Code 5283), none of which the 
veteran is shown to have.  Under Diagnostic Code 5284, a 10 
percent rating is assigned for a moderate foot injury, a 20 
percent rating for a moderately severe foot injury, and a 30 
percent rating for a severe foot injury.  With actual loss of 
use of the foot, a 40 percent rating is assigned.

During the April 2003 VA examination, the veteran reported 
that he could walk two miles before having pain.  He also 
complained of pain with standing 8 to 12 hours.  The only 
abnormality shown was some deformity of the distal phalanx, 
which was angulated laterally 20 degrees, and some limitation 
of motion, as compared to the left great toe.  There was no 
pain on palpation, weakness against resistance, stiffness, 
swelling, increased heat, or redness.  The veteran could 
squat fully going down and arise without difficulty or pain 
in the right great toe.  

In sum, even when the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as Deluca are considered, the evidence does not 
show that the veteran has met the criteria for a higher 
rating under Diagnostic Code 5284 as there is no evidence of 
a moderately severe foot disability.  The Board finds that 
the evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings, 
which was considered by the RO in its increased rating 
decision, is sufficient to establish no more than moderate 
disability.  The veteran does not have moderately severe 
objective findings or the functional equivalent thereof.  
Although he reports pain, he had no essentially functional 
loss due to pain.  Again, he is able to walk two miles before 
having pain and only has pain with standing 8 to 12 hours.  
He had not missed any days of work due to pain and the pain 
did not limit his work.  He stated that his activities of 
daily living were not affected.  There were no findings of 
instability, weakness, weakened movement, excess fatigability 
or incoordination.  The Board is unable to conclude that this 
level of functioning is indicative of more than moderate 
disability.

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's right great toe injury.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for a right great toe 
fracture is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


